DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/14/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12, 16, 19, and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “the selected tile scores” on the 8th line of the claim. There is insufficient antecedent basis for this limitation in the claim. Similar reasons apply to claim 11.
Regarding each of the claims 4, 7, 8, 16, 19, and 20, the phrase “in particular” renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention. See MPEP § 2173.05.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 11, 13, and 23 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Veidman et al. (USPAPN 2020/0372635).
Regarding claim 1, Veidman discloses:
tiling at least one region of interest of the input image into a set of tiles (see para [156] and [180] and fig 1 (steps 110 and 112), segmenting a foreground region of a whole slide image (WSI) into patches);
for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see para [185], [188] and fig 1 (step 114), a patch-level classifier extracting a probability vector from each of the patches by applying a convolutional neural network (CNN) to each of the patches),
processing the extracted feature vectors of the set of tiles to classify the input image using a plurality of tile scores generated from a subset of the set of tiles (see para [197], classifying the WSI by using the probabilities included in the probability vector from the patch-level classifier),
wherein the subset of the set of tiles has a smaller number of tiles than the set of tiles (see para [174]-[177], wherein only patches that are in-focus are selected for further classification, and out-of-focus patches are excluded from the segmented patches); and
applying a classifier to the selected tile scores in order to classify the input image (see para [197], based on results provided by the patch-level classifier, classifying the WSI).
Regarding claim 11, Veidman discloses everything claimed as applied above (see rejection of claim 1 and para [8], a computer).
Regarding claim 13, Veidman discloses:
tiling at least one region of interest of the input image into a set of tiles; for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see rejection of claim 1); and
processing the extracted feature vectors of the set of tiles to obtain the global score of the input image by classifying the input image using a plurality of tile scores generated from a subset of the set of tiles, wherein the classification generates the global score for the input image (see para [197]-[202], classifying the WSI by calculating a score for the WSI, wherein the score for the WSI is based on the probabilities from each of the patches) and
the subset of the set of tiles has a smaller number of tiles than the set of tiles (see rejection of claim 1).
Regarding claim 23, Veidman discloses everything claimed as applied above (see rejection of claim 13 and para [8], a computer).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Wang et al. (“Deep learning for identifying metastatic breast cancer”).
Regarding claim 7, Veidman further discloses wherein the tiling comprises detecting the at least one region of interest using masks (see para [156], [158], and [160] and fig 1 (step 110), segmenting the WSI into foreground and background regions by masking).
However, Veidman does not disclose in particular generated using Otsu's method applied to the hue and saturation channels after transformation of the input image into hue, saturation, value (HSV) color space.
In a similar field of endeavor of processing color slide images, Wang discloses in particular generated using Otsu's method applied to the hue and saturation channels after transformation of the input image into hue, saturation, value (HSV) color space (see section 3.1, segmenting a WSI into foreground and background regions by masking, the masking employing Otsu’s algorithm to HSV color space after conversion from RGB).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Wang, and segment a WSI into foreground and background regions by masking, as disclosed by Veidman, wherein the masking employs Otsu’s algorithm to HSV color space after conversion from RGB, as disclosed by Wang, for the purpose of reducing computation time (see Wang section 3.1).
Regarding claim 19, Veidman and Wang disclose everything claimed as applied above (see rejection of claims 7 and 13).

Claims 8 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Nikitenko et al. (“Applicability of white-balancing algorithms to restoring faded colour slides: an empirical evaluation”).
Regarding claim 8, Veidman discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the tiling comprises normalizing colors of the input image, in particular by applying a left-shift to RGB channels of the input image and rescaling between two given values.
In a similar field of endeavor of processing color slide images, Nikitenko discloses wherein the tiling comprises normalizing colors of the input image, in particular by applying a left-shift to RGB channels of the input image and rescaling between two given values (see sections II B and D, left-shifting RGB followed by normalizing to the range of [(0,0,0), (2n, 2n, 2n)]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Nikitenko, and prior to processing the WSI, left-shift its RGB and normalize to a range, as disclosed by Nikitenko, for the purpose of restoring faded WSIs for more accurate image processing results (see Nikitenko abstract).
Regarding claim 20, Veidman and Nikitenko disclose everything claimed as applied above (see rejection of claims 8 and 13).

Claims 9 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Cruz-Roa et al. (“Automatic detection of invasive ductal carcinoma in whole slide images with convolutional neural networks”).
Regarding claim 9, Veidman further discloses wherein the tiling comprises: wherein each of the set of tiles has a predetermined size (see para [181], patches have a predefined size). 
However, Viedman does not disclose applying a fixed tiling grid to at least the region of interest (i.e., Viedman discloses, in para [181], obtaining the patches, however, does not specify that a fixed grid is applied to obtain the patches).
In a similar field of endeavor of cancer classification of a histopathology utilizing neural networks, Cruz-Roa discloses applying a fixed tiling grid to at least the region of interest (see section 3.5 and fig 1 and 2, patches having a predefined size are obtained by applying a fixed grid to the WSI).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Viedman with Cruz-Roa, and obtain patches from the WSI, as disclosed by Veidman, by applying a fixed grid, as disclosed by Cruz-Roa, for the purpose of efficient obtaining of desired patch characteristics (see Cruz-Roa fig 1 and 2).
Regarding claim 21, Veidman and Cruz-Roa disclose everything claimed as applied above (see rejection of claims 9 and 13).

Claims 10 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Veidman in view of Rakhlin et al. (“Deep convolutional neural networks for breast cancer histology image analysis”).
Regarding claim 10, Veidman discloses everything claimed as applied above (see rejection of claim 1), however, does not disclose wherein the convolutional neural network is a ResNet-50 type of residual neural network with a last layer removed using a previous layer as output (i.e., Veidman discloses, in para [185], that the CNN may be InceptionV3, however, does not specify that the CNN may be ResNet50 with the last layer removed).
In a similar field of endeavor of cancer classification of a histopathology utilizing neural networks, Rakhlin discloses wherein the convolutional neural network is a ResNet-50 type of residual neural network with a last layer removed using a previous layer as output (see section 2.4, types of CNN include InceptionV3 and ResNet50, with fully connected layers (i.e., last layers of the CNN) removed).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Veidman with Rakhlin, and provide a CNN for patch classification of a WSI, as disclosed by Veidman, wherein the CNN may be ResNet50 with the fully connected layers removed, as disclosed by Rakhlin, for the purpose of enabling a CNN selection according to a desired accuracy result (see Rakhlin section 3 and Table 1) while being able to consume images of an arbitrary size (see Rakhlin section 2.4).
Regarding claim 22, Veidman and Rakhlin disclose everything claimed as applied above (see rejection of claims 10 and 13).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-24 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-24 of copending application Courtiol et al. (17/183,321), for which a Notice of Allowability has been mailed on 06/20/2022. Although the claims at issue are not identical, they are not patentably distinct from each other:

For example, regarding claim 1, Courtiol discloses:
tiling at least one region of interest of the input image into a set of tiles (see Courtiol claim 1, “tiling at least one region of interest of the input image into a set of tiles”);
for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile (see Courtiol claim 1, “for each tile, extracting a feature vector of the tile by applying a convolutional neural network, wherein a feature is a local descriptor of the tile”),
processing the extracted feature vectors of the set of tiles to classify the input image using a plurality of tile scores generated from a subset of the set of tiles (see Courtiol claim 1, “processing the extracted feature vectors of the set of tiles to classify the input image” and “selecting a subset of tile scores based on their value”),
wherein the subset of the set of tiles has a smaller number of tiles than the set of tiles (see Courtiol claim 1, “selecting a subset of the tile scores”); and
applying a classifier to the selected tile scores in order to classify the input image (see Courtiol claim 1, “applying a classifier to the selected tile scores in order to classify the input image”).
Subject matter recited in claims 2-24 can also be found in Courtiol claims 1-24. This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented. 



Allowable Subject Matter
None of the prior art references recited above discloses the subject matter of claims 2-6, 12, 14-18, or 24, however, these claims are rejected on the ground of nonstatutory double patenting, while claims 4 and 16 are additionally rejected under 35 U.S.C. 112(b) as stated above.

Response to Arguments
Applicant's arguments filed 06/14/2022 have been fully considered but they are not persuasive.
Arguments regarding the double patenting rejection
In the applicant’s arguments, the applicant does not provide any specific arguments regarding the double patenting rejection, other than providing a mere statement of disagreement. Subject matter recited in the claims of Courtiol (17/183,321) still reads on the amended claims 1-24 of the current application as described above in the rejection, therefore, the double patenting rejection is maintained.
The applicant’s arguments state that the applicant has elected to file a terminal disclaimer to overcome the double patenting rejection, however, no terminal disclaimer has been received.

Arguments regarding the prior art rejection
Regarding claim 1, the applicant argues that the recited prior art references fail to disclose the subject matter of the claim, specifically because Veidman discloses using all of an initial set of patches rather than using a “subset” of the patches selected to include a smaller number than the initial set.
The examiner respectfully disagrees. Veidman discloses, in para [174]-[177], that only a portion of the patches that are in-focus are selected for further classification while the rest of the patches that are out-of-focus are excluded, therefore, discloses a subset of patches smaller in number than the initial set of patches, which reads on the claimed limitation “wherein the subset of the set of tiles has a smaller number of tiles than the set of tiles; and applying classifier to the selected tile scores in order to classify the input image”. Similar reasons apply to claims 11, 13, and 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOO JIN PARK whose telephone number is (571)270-3569. The examiner can normally be reached M-F 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VU LE can be reached on (571)272-7332. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Soo Jin Park/Primary Examiner, Art Unit 2668